Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on April 4, 2022 is acknowledged and has been entered.  Claims 1-9 have been canceled.  Claim 10 has been amended.  Claims 10-16 are pending.

Claims 10-16 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.

New Grounds of Rejection as necessitated by Amendment

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley et al. (US PgPub 20100086990; April 2010).
With regard to claim 10, Stanley teaches a microfluidic chip for thermally incubating an aqueous sample comprising target nucleic acid, the microfluidic chip comprising, from a proximate to a distal end: 
an inlet port comprising an inner wall including a sealing agent attached to the inner wall of the inlet port in pre-loaded solid state so as to not obstruct the passage of the aqueous sample (see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”); and 
a flow channel positioned between an upper plate and a lower plate of the microfluidic chip, the flow channel being in fluid communication with the inlet port and a plurality of reaction compartments positioned on one or more surfaces of an inside wall of the upper plate and the lower plate the reaction compartments comprising a plurality of fixed wells, wherein each of the wells comprises a sidewall an upper end, and a closed lower end (paragraph 24, where the channels between compartments are described);
wherein the sealing agent is configured to displace from the pre- loaded solid state and solidify so as to seal the inner wall of the inlet port once the aqueous sample has been displaced from the flow channel and separated into one or more of the plurality of fixed wells (see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”).
With regard to claim 11, Stanley teaches a microfluidic chip of claim 10, wherein the inlet port further comprises an injection channel positioned in the inner wall of the inlet port, the injection channel including at least one or more elements selected from a groove and protrusion, and the sealing agent is positioned in the injection channel in the pre-loaded solid state, wherein the injection channel and the inlet port 5are fluidically connected (paragraph 24, where the channels between compartments are described; see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”).  
With regard to claim 12, Stanley teaches a microfluidic chip of claim 10, wherein the inlet port comprises an opening and the sealing agent spans an inner circumference of the inlet port, thereby surrounding the opening within the inlet port in the pre-loaded solid state, thereby surrounding the opening within the inlet port (see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”).  
With regard to claim 13, Stanley teaches a microfluidic chip of claim 10, further comprising an outlet port distal from the 10inlet port and in fluid communication with the flow channel, wherein the sealing agent is further attached to an inner wall of the outlet port in an additional pre-loaded solid state (see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”).  
With regard to claim 14, Stanley teaches a kit for thermally incubating an aqueous sample suspected to contain a target nucleic acid, the kit comprising the microfluidic chip of claim 10; and a displacement fluid immiscible with both the aqueous sample and the sealing agent (see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”).
With regard to claim 1515, Stanley teaches an analytical system for thermally incubating an aqueous sample comprising a target nucleic acid, the analytical system comprising: the kit of claim 14 (paragraph 10-21, where the device includes nucleic acids); 
a filling station configured to fill the aqueous sample, the displacement fluid and the sealing agent in a liquid state into the flow channel of the microfluidic 20chip (paragraph 10-21, where the device includes nucleic acids and where samples are loaded); 
a thermal incubation station configured to subject the microfluidic chip to a series of heating steps, wherein in one or more of the heating steps the melting temperature of the sealing agent is exceeded such that it is molten, thereby allowing for the exchange of gas and pressure equilibration through the inlet 25port (paragraph 43, where the apparatus is included in a thermal cycler).
With regard to claim 16, Stanley teaches a microfluidic chip of claim 10, wherein the sealing agent is configured to allow for exchange of gas and pressure equilibration through the inlet port when the melting temperature of the sealing agent is exceeded such that it is molten (see Fig 1A and 1B, where the components of the device are depicted; see also p 6, paragraph 66-69, especially paragraph 69, where a selective flow is taught and where “melting the wax provides a surface seal on the top of the fluid sample since the wax is of typically lower density”).

Response to Arguments
Applicant’s arguments with respect to claims 10-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM